Co Oo ST DH HW BR WY YN Be

VY NN NY NY NY NY DY Ye Be em ee De ew ea DP ig
eo TWD MH PF WN KH DO mM AI DAN BR WD HH GS

Case 2:14-cv-00938-RSL Document 43-1 Filed 03/05/20 Page 1 of 1

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DEVAUGHN DORSEY, CASE NO. 2:14-cv-00938-RSL
[Proposed} ORDER

Defendant-Petitioner,

V.

UNITED STATES OF AMERICA,

 

Plaintiff-Respondent.

 

 

 

Having read and considered the parties’ Stipulation Concerning Briefing Schedule, it

is therefore

ORDERED that the United States has until on or before March 20, 2020, to file its
response in this matter, and it is further

ORDERED that the Defendant-Petitioner shall have until on or before April 20, 2020,
to file any reply and that the matter be noted for April 20, 2020.

DATED this 6* day of March, 2020.

ROBERT S. LASNIK
United States District Judge
Presented by:

s/Helen J. Brunner
HELEN J. BRUNNER
Assistant United States Attorney

ORDER EXTENDING TIME TO JUNITED STATES ATTORNEY

TTEWART STREET, SUITE
RESPOND TO 2255 MOTION SEATTLE, WASEINGFONO#I01
No. 2:14-cv-00938-RSL (206) 553-7970

Dorsey v. United States
